[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                 No. 06-12857               ELEVENTH CIRCUIT
                                                                NOV 29, 2006
                             Non-Argument Calendar
                                                             THOMAS K. KAHN
                                                                  CLERK

                     D. C. Docket No. 05-00633-CV-2-SLB

WILLIAM ERIC CLARK,

                                                        Plaintiff-Appellant,

                                      versus

MGA, INC.,
and all Holding Companies and affiliated entities,
d.b.a. Movie Gallery,
UNITED PARCEL SERVICE, INC., et al.,

                                                        Defendants-Appellees.



                   Appeal from the United States District Court
                      for the Northern District of Alabama


                              (November 29, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       This is an appeal by appellant William Eric Clark (“Clark”) from a

judgment of dismissal entered by the district court in favor of the defendants.

       This court reviews de novo the dismissal of a complaint for failure to state a

claim upon which relief may be granted. Roberts v. Fla. Power & Light Co., 146

F.3d 1305, 1307 (11th Cir. 1998). This court also reviews de novo the decision of

a district court to bar a claim on the basis of res judicata. Israel Disc. Bank Ltd. v.

Entin, 951 F.2d 311, 314 (11th Cir. 1992).

       After reviewing the record and reading the parties’ briefs, we conclude, as

did the district court, that the instant complaint was due to be dismissed on

grounds of res judicata. In comparing the dispositive order in the present case

entered by Judge Blackburn with an earlier dispositive order entered by Judge

Acker, we conclude that the instant case undeniably involves the identical parties,

identical subject matter, and identical facts as in the first Clark case. The district

court’s dismissal with prejudice of the first Clark case asserting the very same

civil RICO claim presented here barred Clark from refiling an identical claim

before the district court. Accordingly, we affirm the district court’s judgment of

dismissal.1

       AFFIRMED.

       1
        We also grant appellees’ motions for damages and costs filed pursuant to Rule 38 of the Fed.
R. App. P. and remand this case to the district court to determine the amount of fees and costs to be
awarded.

                                                 2